Citation Nr: 1715395	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran had active duty service from January 1987 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2010 substantive appeal, the Veteran requested a Board hearing, which was later scheduled for May 2015.  He failed to appear for this hearing.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702 (d), 20.704(d) (2016).

The Board remanded this claim in June 2015 and April 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA opinions were obtained in October 2015 and March 2017.  With regard to the 2015 opinion, the Board has previously deemed it inadequate due to insufficient and conclusory rationale.  As to the newly obtained 2017 opinion, the Board now also finds it inadequate.

In relevant part, the 2017 examiner opined that the Veteran's diagnoses were largely invalid and also unrelated to service.  The examiner explained that the previous diagnoses of record were "inextricably linked with the Veteran's prolong[ed] history of substance abuse."  She further indicated the past diagnoses of major depressive disorder and anxiety could not be validated as "it [was] [unethical] to diagnose a separate mood disorder in the presence of significant substance abuse."  She emphasized that a DSM-V diagnoses could only be accurately obtained during periods of "sustained remission."  

Consequently, the examiner chose to limit the scope of analysis to only diagnoses made during periods of "sustained remission."  On that basis, the examiner opined there was "no clear evidence supporting the conclusion that [the] Veteran's diagnosed psychiatric disorders or the pain related to them (during a period of documented, sustained remission) were directly or significantly related to his service-connected medical disabilities."

The Board finds this rationale inadequate.  First, the examiner has failed to provide sufficient evidence that "sustained remission" of substance abuse is a requirement for DSM-V diagnoses.  At best, as conceded by the examiner, it is an "ethical concern" which must be considered by individual physicians.  Significantly, the 2015 VA examiner and the Veteran's treating physicians found that he suffers from psychiatric disabilities (major depressive disorder and anxiety disorder), even with his periods of substance abuse.  See 2008-2016 Vet Center Records.  These physicians have specifically indicated that the diagnoses provided conformed to the DSM standards.  

The Board understands the perceived ethical dilemma in diagnosing and treating a psychiatric disorder while a patient is still dealing with substance abuse problems, and that there can be an overlap of symptoms that can obscure the root cause of the patient's distress.  However, the 2017 examiner provided little explanation as to why the past diagnoses of major depressive disorder and anxiety disorder were invalid.  There is also the question of whether the Veteran's history of substance abuse was a form of self-medication.  

Second, the 2017 examiner appears to confuse the question of aggravation posed by the Board.  The Board requested clarification as to whether the Veteran's psychiatric disabilities were aggravated by the symptomatology associated with his service-connected disabilities, including pain.  Problematically, the examiner's opinion only indicated that there was no clear evidence supporting the conclusion that the Veteran's diagnosed psychiatric disorders were directly or significantly related to his service-connected medical disabilities.  The question of aggravation was not addressed.  Moreover, the examiner appears to have considered a more strict evidentiary standard, i.e., "clear evidence" as opposed to "as likely as not."

In sum, further development is necessary as the Board finds insufficient basis to decide the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  The record contains conflicting opinions regarding diagnosis and is unclear as to the relationship between the Veteran's psychiatric disabilities and his service-connected disabilities.  As such, a new examination and opinion should be provided. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment medical records not in evidence and associate them with the claims file. 

2. Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any diagnosed acquired psychiatric disabilities, to include major depressive disorder and anxiety NOS.  The examiner should review the claims file, including the relevant medical records and the Veteran's statements, and indicate that such a review was completed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests must be conducted. 

After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

a. Identify/diagnose any psychiatric disability that currently exists or has existed during the pendency of the appeal, which has since resolved.  

b. For each psychiatric disability diagnosed during the pendency of the appeal (to specifically include major depressive disorder and anxiety NOS), is it at least as likely as not (a 50% or greater probability) that such disorder had its onset in service, aggravated by service, occurred within a year of discharge, or is otherwise etiologically related to the Veteran's military service?  The examiner should address whether the Veteran's in-service behaviors and judicial and non-judicial reprimands were evidence of his psychiatric disabilities manifesting. 

c. If the psychiatric disorder is found to be unrelated directly to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that such was caused by the Veteran's service-connected disabilities to specifically include due to the pain from his service-connected disabilities?

d. If the psychiatric disorder is found to be unrelated directly to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that such was aggravated by (increased in severity due to) the Veteran's service-connected disabilities, to specifically include due to the pain and limited mobility he experiences from his service-connected disabilities?  The examiner should address the Veteran's contention that his psychiatric disorders are worsened by his service-connected disabilities due to diminishing his "quality of life."  See March 2009 Statement in Support of Claim.

e. If no psychiatric diagnoses are found to be valid throughout the pendency of the appeal, the examiner should provide a full rationale for why this is so.  The examiner must also explicitly discuss why the previous diagnoses of record, including the diagnosis provided by the October 2015 examiner are invalid.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

